 

Exhibit 10.5

LEASE AGREEMENT

 

This LEASE AGREEMENT (“Lease”) is made and executed effective as of the 30th day
of August, 2013 (the “Effective Date”), by and between Murphy Oil USA Inc., a
Delaware corporation, hereinafter referred to as "Lessor" and Murphy Oil
Corporation, a Delaware corporation, hereinafter referred to as "Lessee." 

            WHEREAS, Prior to the Effective Date, Lessor and Lessee were related
corporate entities wherein Murphy Oil Corporation owned all of the outstanding
shares of stock of Murphy USA Inc.; and

            WHEREAS, the Board of Directors of Murphy Oil Corporation determined
that it was in the best interest of Murphy Oil Corporation and its shareholders
to distribute to the shareholders of the issued and outstanding stock of Murphy
Oil Corporation as of the Record Date, by means of a pro-rata dividend of the
issued and outstanding stock of Murphy USA Inc.; and

            WHEREAS, Murphy USA, Inc. and Lessee have entered into a Separation
and Distribution Agreement contemporaneously with this Lease to effect the
dividend described above; and

            WHEREAS, in conjunction with the separation and distribution Murphy
USA, Inc. and Lessee will restructure their interest in certain assets; and 

            WHEREAS, as of the date hereof, the Lessor, a wholly owned
subsidiary of Murphy USA, Inc., will own the office building located at 200
Peach Street in El Dorado, Arkansas (the “Building” as further defined below),
and

            WHEREAS, the Lessee will occupy certain areas of the Building and
share certain common area with the Lessor as further described below; and

            WHEREAS, capitalized terms used in this Lease will have the meaning
attributed to them in this document or the Separation and Distribution Agreement
referenced above.

            NOW, THEREFORE, in consideration of the mutual covenants contained
in this Lease, the Lessor and Lessee hereby agree as follows:

1.        LEASE OF THE PREMISES.  Upon the terms and subject to the conditions
contained herein, Lessor hereby leases unto Lessee and Lessee hereby leases and
lets from Lessor the premises consisting of:

 



1

 

--------------------------------------------------------------------------------

 

 

(a)  The following interior space of the building ("Building") located at 200
Peach Street, El Dorado, Arkansas, 71730, as more specifically designated in
Exhibit A:

i)

Basement – approximately 2,336 square feet,

ii)

1st floor – approximately 22,242 square feet,

iii)

2nd floor – approximately 1,870 square feet,

iv)

4th floor – approximately 24,018 square feet, and

v)

Data Center – approximately 781 square feet.

(b)  Access and shared use of the Common Area in and around the Building as more
specifically described in Exhibit A, including but not limited to all parking
lots adjoining the Building leased or owned by Lessor at anytime during the
Term,

(c)  All fixtures, equipment, office furniture and supplies, located on floors 1
and 4 of the Building or attributed or otherwise designated for use on those
floors on the business day immediately prior to the Effective Date.

(d)  As of the Effective Date, Lessee owns certain fixtures, furniture and
equipment in the Building, which are identified in Exhibit C.  These items will
remain in the Building under Lessee’s control until the expiration or
termination of the Term, at which time Lessee will remove these items from the
Building.   

All areas and items identified in (a)–(c) above are collectively referred to
herein as the "Premises".

2.            TERM.

(a)  Original Term.  The initial term of this Lease shall be for a period of
two (2) years commencing on the Effective Date, and ending on the second  (2nd)
anniversary of the Effective Date.  The initial term together with any
subsequent renewal terms, as exercised by Lessee, through the effective date of
their termination or expiration as set forth herein, are collectively the “Term”
of this Lease.

(b)  Option to Renew.  Lessee shall have the option to renew this Lease for four
 (4) additional, separate, successive two  (2) year periods on the same terms
and conditions as contained herein, provided Lessee shall have given Lessor
written notice of the exercise of said option at least thirty (30) days prior to
the expiration of the then current Term.  In the event of a failure to provide
timely notice of the exercise of the renewal option as provided above, this
Lease shall terminate upon the expiration of the then current Term.



2

 

--------------------------------------------------------------------------------

 

 

(c)  Termination.    Lessee shall have the right to terminate this Lease at any
time during the Term with thirty  (30) days notice to the Lessor.

3.        RENT    Lessee shall pay to Lessor as rental for the Premises the sum
of Thirty One Thousand, Three Hundred and Forty-Eight and 20/100 Dollars
($31,348.20) per month payable in advance, without demand, deduction or set‑off,
on or before the fifth (5th) day of each calendar month during the Term thereof
(“Rent”).  Rent for the first and last months hereof shall be prorated on a
daily basis. Unless otherwise notified by Lessor in writing, Lessee shall direct
payment of Rent to Lessor at:

 

Murphy Oil USA, Inc.

Attn: Accounts Receivable

200 East Peach Street

El Dorado, AR  71730

4.        SECURITY DEPOSIT.  No security deposit is required. 

5.        USE OF THE PREMISES.  Lessees agree to use the Premises, including the
Common Area, as its corporate offices and for other lawful purposes.  Lessor
agrees: (a) it  will not allow, nor cause to occur, any event or activity that
interferes with the Lessee’s use of the Premises, and (b) that without the
express written consent of the Lessee, in its sole discretion, the Lessor will
not: (i) engage in any activities, events or gatherings on the Premises which
will interfere with the Lessee’s use of the Building during normal business
hours, or (ii) cause or allow any visual or audio presentations (banners,
posters, video screens, speakers, etc.) to be visible or heard from in or on the
Common Area.  Both Lessor and Lessee agree to use and operate the Building and
the Premises substantially in the same manner as of the last business day prior
to the Effective Date and in accordance with all applicable statutes, rules,
regulations, ordinances, building and zoning codes, orders, and other laws
affecting or regulating the Building and the Premises or the use thereof.  

6.        ALTERATIONS.  Without the prior written consent of Lessee Lessor will
not make any material alterations, improvements, additions, or utility
installations in or about the Building or the Premises. 

7.        LESSEE’S ADMINISTRATIVE SERVICES.        During the Term, Lessee will
provide services in the Building for the benefit of both parties, as set forth
in Exhibit B – Administrative Services.  Lessor shall compensate Lessee for
these services at the rate set forth in Exhibit B.  In the event of a need to
prioritize any of the referenced services, Lessor and Lessee will communicate
through their General Counsel and Director of Administrative Services,
respectively.    



3

 

--------------------------------------------------------------------------------

 

 

8.        ORDINARY AND CUSTOMARY MAINTENANCE AND REPAIRS.  Except as otherwise
provided herein, Lessor shall maintain the entire Building, including but not
limited to the exterior walls, roof, and other structural portions, along with
systems for electricity, water and plumbing, air conditioning, and heating in a
normal, reasonable and habitable condition and state of repair consistent with
the condition and state of repair existing as of the Effective Date.  Lessee
shall keep the interior portions of Premises in good and sound condition and
repair.  Lessee will maintain an administrative and maintenance staff at the
Building, similar to the size and ability present on the last business day prior
to the Effective Date.    Costs and expenses for maintenance and repairs are set
forth in Exhibit B. 

9.        INDEMNIFICATION:

(a)  Indemnification by Lessor:    Lessor agrees to indemnify, release, defend
and save harmless Lessee, together with Lessee’s parents, affiliates,
subsidiaries and each of their respective shareholders, directors, officers,
employees, consultants, agents and invitees, from and against any and all
claims, losses and expenses (including, without limitation, all costs, demands,
damages, suits, judgments, fines, penalties, liabilities, attorneys' fees, and
causes of action of whatsoever nature or character, whether known or unknown,
and including, without limitation, claims, losses and expenses for  loss of
services, wages, consortium or society) with respect to personal injury,
illness, disease or death of employees, consultants, agents or invitees of
Lessee, or damage to or loss of property or equipment of Lessee in any way
directly or indirectly arising out of, or related to, this Lease or the Lessee’s
use or occupancy of the Premises, regardless of fault.

(b)  Indemnification by Lessee:  Lessee agrees to indemnify, release, defend and
save harmless Lessor, together with Lessor’s parents, affiliates, subsidiaries
and each of their respective shareholders, directors, officers, employees,
consultants, agents and invitees from and against any and all claims, losses and
expenses (including, without limitation, all costs, demands, damages, suits,
judgments, fines, penalties, liabilities, attorneys' fees, and causes of action
of whatsoever nature or character, whether known or unknown, and including,
without limitation, claims, losses and expenses for loss of services, wages,
consortium or society) with respect to personal injury, illness, disease or
death of employees, consultants, agents or invitees of Lessor  or damage to or
loss of property and equipment of Lessor in any way directly or indirectly
arising out of, or related to, the Lessee’s negligence related to its rights and
obligations as set forth in this Lease.

(c)  Limitation of Indemnification Obligations:  The indemnification obligations
set forth in (a) and (b) above will not apply with respect to any claim or loss
to the extent it is caused by the other party’s intentional acts, willful
misconduct or gross negligence.    

10.            INSURANCE.

(a)  Property Damage.  During the Term, Lessor shall maintain and keep in full
force and effect, a standard comprehensive policy of property damage insurance
on the Building,



4

 

--------------------------------------------------------------------------------

 

 

including the Premises, providing a minimum aggregate limit on coverage of not
less than the full insurable value of the improvements thereon. 

(b)  Personal Liability.  In addition, during the Term, Lessor shall maintain
and keep in full force and effect, at its sole cost and expense, a general
policy of comprehensive public liability insurance insuring Lessor against
liability arising out of the ownership use, occupancy, or maintenance of the
Building, including the Premises and all areas appurtenant thereto. 

(c)  Certificate of Insurance.  Lessor shall furnish to Lessee at least annually
(i) a certificate of insurance showing such insurance to be in full force and
effect, and (ii) proof that the premiums necessary to keep said insurance in
full force and effect have been timely paid. 

(d)  Lessee's Contents.  Lessee shall maintain property damage coverage in such
limits as it deems appropriate to cover personal property owned by Lessee
located in or on the Premises.

(e)  Miscellaneous.  No such policy shall be cancelable or subject to reduction
of coverage or other modification except after thirty  (30) days prior written
notice to the Lessee.  Lessor shall, within thirty (30) days prior to the
expiration of such policies, furnish Lessee with renewals or binders for renewal
coverage. 

(f)  Waiver of Subrogation.  Lessor and Lessee hereby waive any and all rights
of recovery against the other, or against the officers, directors, employees,
agents, and representatives of the other, for loss or damage to such waiving
party or the property of others under its control to the extent such loss or
damage is insured against under the insurance policy in force at the time of
such loss or damage; provided, the insurance company actually makes payment on
the policy.  The insuring party shall, upon obtaining the policies of insurance
required hereunder, give notice to the insurance carrier or carriers that the
foregoing mutual waiver of subrogation is contained in this Lease. 

11.            TAXES.

(a)  Real Property Taxes and Special Assessments.  Lessor shall be responsible
for and shall pay all real property taxes and special assessments with respect
to the Building, including the Premises, but not Lessee's personal property
during the Term.  All such tax payments shall be made at least ten (10) days
prior to the delinquency date of such payment and each party shall promptly
furnish the other with satisfactory evidence that such taxes have been
paid.  Any such taxes attributable to only a portion of a year shall be prorated
between Lessor and Lessee based upon the number of days during such year that
this Lease is in effect.  In the event the Premises are not separately assessed,
Lessee's liability shall be an equitable proportion of the real property taxes
and special assessments for all the land and improvements thereon included
within the parcel assessed. 



5

 

--------------------------------------------------------------------------------

 

 

(b)  Personal Property Taxes.  Lessee shall be responsible for and shall pay,
prior to delinquency, all taxes assessed against and levied upon any personal
property that it owns and is used on or about the Premises, including without
limitation furnishings, equipment, and trade fixtures. 

12.            UTILITIES.  Lessor shall maintain and pay all utility services
utilized on or with respect to the Premises during the Term, including, without
limitation, utilities relating to electricity, gas, water, sewage, trash pickup
and janitorial services. 

13.            DAMAGE OR DESTRUCTION OF THE PREMISES.    

(a)  In the event the Building is damaged by vandalism, fire, storm, wind or
other casualty so as to render it more than fifty percent (50%), based on square
footage, untenable and such damage cannot reasonably be expected to be
substantially repaired within one hundred and fifty (150) days, Lessee shall
have the option for a period of fifteen (15) days following the date of such
damage to terminate this Lease by written notice to Lessor. However, in the
event of less damage that is reasonably expected to be capable of being
substantially repaired within one hundred fifty (150) days, Lessee shall not
have the right to terminate this Lease. In the event this Lease is not
terminated as aforesaid, Lessor shall, as soon as practical, institute action to
repair and rebuild the damaged portion of the Premises.

(b)  Abatement of Rent During Reconstruction.  If the Premises are destroyed or
damaged as aforesaid and action is undertaken by Lessor to repair or restore the
Premises, the Rent payable for the period during which such damage, repair or
restoration continues shall be abated in proportion to the degree to which
Lessee's use of the Premises is impaired

14.      CONDEMNATION.  In the event all or any part of the Premises should
become subject to eminent domain proceedings, and, if pursuant thereto, an
amount of the Premises shall be condemned so as to render the residue reasonably
inadequate for the operation of Lessee's business thereon, Lessee shall have the
option to terminate and cancel this Lease by giving written notice thereof to
Lessor within ten (10) days following the transfer of title to the public
authority instituting the condemnation proceedings.  All condemnation awards
with respect to the leased premises shall be paid to Lessor.    

15.      COMMON AREA.  Attached as Exhibit A is a depiction of the interior of
the Building with the Premises and Common Area shown thereon.  Lessee and its
invitees shall have at all times the right to access all Common Area.      

16.      ASSIGNMENT OR SUBLETTING.  Lessor may not sublet, transfer or assign,
in whole or in part, its interest in the Building or Lease without the express
prior written consent of Lessee.  

17.      ESTOPPEL CERTIFICATES.  Upon request, Lessee shall promptly furnish to
Lessor an estoppel certificate in a form reasonably acceptable to Lessor to the
effect that:



6

 

--------------------------------------------------------------------------------

 

 

(a)  This Lease is in full force and effect and that the Lessor is not in
default hereunder; and

(b)  That there are no offsets or other conditions precedent to the
effectiveness of this Lease.

18.      SUBORDINATION.  At the request of any present or future holder of a
mortgage against the Premises, the Lessee agrees to subordinate its rights under
this Lease to any mortgage or encumbrance which Lessor may have presently or
hereafter placed on the Premises.  Lessee agrees to execute upon request any
instrument which may be deemed necessary or desirable to render any such
mortgage or encumbrance, whether made prior to or after the date hereof,
superior to and prior to rights of Lessee under this Lease.

19.      EVENTS OF DEFAULT.  Any one or more of the following events shall be
deemed an event of default under this Lease:

(a)  Lessor or Lessee fails to comply with any term, provision, or covenant of
this Lease, including the failure to pay Rent, for a period of sixty  (60) days
after written notice thereof has been given by non-defaulting party;

(b)  Lessor or Lessee: (i) suspend or discontinue business, (ii) make an
assignment for the benefit of creditors, (iii) admit in writing an inability to
pay debts as they become due, (iv) file a voluntary petition in bankruptcy, (v)
becoming insolvent, or (vi) seek, approve, consent to, or acquiesce in any
proceeding for the appointment of a trustee, receiver, custodian, liquidator or
agent for it or any substantial part of its property or if an order is entered
appointing any such trustee, receiver, custodian, liquidator or agent; or

(c)  an order for relief being entered under the United States Bankruptcy laws
or if any other decree or order is entered by a court having jurisdiction (i)
adjudging either as bankrupt or insolvent, or (ii) approving as properly filed a
petition seeking reorganization, liquidation, arrangement, adjustment or
composition of Lessor, Lessee, or their property under the United States
bankruptcy laws or any other applicable federal or state law;

20.      QUIET ENJOYMENT.  Lessor acknowledges and represents that it has full
right, power and authority to make this Lease.  Provided that Lessee fully and
timely performs each and every one of its obligations and covenants contained
herein and is not otherwise in default hereunder, Lessor covenants that Lessee
shall peaceably and quietly have, hold and enjoy the Premises during the Term
free from interference from Lessor and all those persons claiming by or through
Lessor save and except any mortgagee.

21.      REPRESENTATIONS AND WARRANTIES OF LESSOR AND LESSEE.  Lessor and Lessee
hereby represent and warrant to each other that:

(a)  Organization and Good Standing.  The representing party is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware,



7

 

--------------------------------------------------------------------------------

 

 

with full corporate power and authority to execute, deliver, and perform this
Lease and to own and operate its properties and carry on its business as
presently conducted. 

(b)  Authority.  The representing party has the requisite corporate power and
authority to enter into this Lease and to perform its obligations and covenants
hereunder in the manner provided herein. 

(c)  Validity. This Lease has been duly executed and delivered and constitutes
the legal, valid, and binding obligation of representing party, enforceable
against it in accordance with its terms, except to the extent that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws. 

(d)  No Violations.  Neither the execution and delivery of this Lease, nor the
performance of its obligations and covenants hereunder will (i) violate,
conflict with, or result in a breach of any of the terms, conditions or
provisions of or constitute a default under (or an event which, with notice or
lapse of time or both, would constitute a default under) any note, loan,
mortgage, indenture, deed of trust, license, lease, agreement, or other
instrument or obligation to which the representing party is a party or to which
it or any of its properties or assets may be subject or (ii) violate any
judgment, ruling, order, writ, injunction, decree, statute, rule, or regulation
applicable to Lessee or any of its properties or assets. 

22.      MISCELLANEOUS.

(a)  Further Assurances.  The parties agree that from time to time hereafter,
upon request, each of them will execute, acknowledge and deliver such other
instruments and documents and take such further action as may be reasonably
necessary to carry out the intent of this Lease.

(b)  Modification.  No provision contained herein may be modified, amended or
waived except by written agreement or consent signed by the party to be bound
thereby.

(c)  Binding Effect and Benefit.  This Lease shall inure to the benefit of, and
shall be binding upon, the parties hereto, their heirs, executors,
administrators, personal representatives, successors and permitted assigns. 

(d)  Headings and Captions.  Subject headings and captions are included for
convenience purposes only and shall not affect the interpretation of this
agreement.

(e)  Notice.  All notices, requests, demands and other communications permitted
or required hereunder shall be in writing, and shall either be (i) delivered in
person, (ii) delivered by express mail or other overnight delivery service
providing receipt of delivery, or (iii) mailed by certified or registered mail,
postage prepaid, return receipt requested as follows:

 

If to Lessor, addressed or delivered in person to:





8

 

--------------------------------------------------------------------------------

 

 

            

                        Murphy Oil USA, Inc.

                        ATTN: President

                        200 East Peach Street

                        El Dorado, AR  71730



                        With a copy to General Counsel at the same address

 

If to Lessee, addressed or delivered in person to:

Murphy Oil Corporation

Attn: VP Administration

                        200 East Peach Street

                        El Dorado, AR  71730

 

With copy to General Counsel at the same address

or to such other address as either party may designate by notice.

Any such notice or communication, if given or made by prepaid, registered or
certified mail or by recorded express delivery, shall be deemed to have been
made when actually received but not later than three (3) business days after the
same was posted. 

(f)  Severability.  If any portion of this agreement is held invalid, illegal or
unenforceable, such determination shall not impair the enforceability of the
remaining terms and provisions herein.

(g)  Time for Performance.  Time is of the essence in this agreement.

(h)  Waiver.  No waiver of a breach or violation of any provision of this
agreement shall operate or be construed as a waiver of any subsequent breach or
limit or restrict any right or remedy otherwise available. 

(i)  Rights and Remedies Cumulative.  The rights and remedies expressed herein
are cumulative and not exclusive of any rights and remedies otherwise available.



9

 

--------------------------------------------------------------------------------

 

 

(j)  Gender and Pronouns.  Throughout this agreement, the masculine shall
include the feminine and neuter and the singular shall include the plural and
vice versa as the context requires.

(k)  Entire Agreement.  This document constitutes the entire agreement of the
parties and supersedes any and all other prior agreements, oral or written, with
respect to the subject matter contained herein.

(l)  Governing Law.  This agreement shall be subject to and governed by the laws
of the State of Arkansas.

(m)  Incorporation by Reference.  All exhibits and documents referred to in this
agreement shall be deemed incorporated herein by any reference thereto as if
fully set out.

(n)  Counterparts.  This agreement may be executed in two or more counterparts
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  It shall not be necessary in making
proof of this agreement to produce or account for more than one counterpart.

(o)  Third Party Beneficiaries.  This agreement shall not create any rights for
the benefit of any third party.

(p)  Authority.  Each individual signing this agreement in a representative
capacity acknowledges and represents that he/she is duly authorized to execute
this agreement in such capacity in the name of, and on behalf of, the designated
corporation, partnership, trust, or other entity. 

(q)  Joint Preparation.  This Lease shall be deemed to have been prepared
jointly by the Lessor and Lessee, and any uncertainty or ambiguity existing
herein shall not be interpreted against either by reason of its drafting of this
agreement, but shall be interpreted according to the application of the rules of
interpretation for arm's length agreements. 

 

10

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Lessor and Lessee have executed this agreement effective
as of the day and year aforesaid.

 

 

 

 

LESSOR: Murphy Oil USA, Inc.

 

 

 

 

 

/s/ John A. Moore

 

 

 

 

 

By:

John A. Moore

 

Title:

General Counsel and Secretary

 

E

 

 

 

 

LESSEE: Murphy Oil Corporation

 

 

 

 

 

/s/ Walter K. Compton

 

 

 

 

 

By:

Walter K. Compton

 

Title:

Senior Vice President and General Counsel

 

 

 

11

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT

 

STATE OF ARKANSAS            )

) ss.

COUNTY OF UNION            )

 

On this _30th__ day of __August____, 2013, before me, a Notary Public, duly
commissioned, qualified and acting, within and for said County and State,
appeared in person the within named   Walter K. Compton   , to me personally
well known, who stated that they were the Senior Vice President and General
Counsel    , of   Murphy Oil Corporation   , a corporation, and were duly
authorized in their capacity to execute the foregoing instrument for and in the
name and behalf of said corporation, and further stated and acknowledged that
they had so signed, executed and delivered said foregoing instrument for the
consideration, uses and purposes therein mentioned and set forth.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this  30th 
day of   August   , 2013.

 

/s/ Robin M New

 

 

 

NOTARY PUBLIC

 

 

 

My Commission Expires

 

 7/6/2019

 

ACKNOWLEDGMENT

 

STATE OF ARKANSAS            )

) ss.

COUNTY OF UNION            )

On this _30th__ day of __August____, 2013, before me, a Notary Public, duly
commissioned, qualified and acting, within and for said County and State,
appeared in person the within named    John A. Moore   , to me personally well
known, who stated that they were the General Counsel and Secretary    , of
    Murphy Oil USA, Inc.    , a corporation, and were duly authorized in their
capacity to execute the foregoing instrument for and in the name and behalf of
said corporation, and further stated and acknowledged that they had so signed,
executed and delivered said foregoing instrument for the consideration, uses and
purposes therein mentioned and set forth.







--------------------------------------------------------------------------------

 

 

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this  30th 
day of  August   , 2013.

 

 

/s/ Robin M New

 

 

 

NOTARY PUBLIC

 

 

 

 

 

My Commission Expires

 

 7/6/2019

 

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

 

EXHIBIT A

 

DESIGNATION OF PREMISES AND

COMMON AREA





 

--------------------------------------------------------------------------------

 

 



 

 

 

Picture 1 [musa-20130905ex1059cc71eg1.jpg]





 

--------------------------------------------------------------------------------

 

 



Picture 2 [musa-20130905ex1059cc71eg2.jpg]





 

--------------------------------------------------------------------------------

 

 



Picture 3 [musa-20130905ex1059cc71eg3.jpg]





 

--------------------------------------------------------------------------------

 

 



Picture 4 [musa-20130905ex1059cc71eg4.jpg]



 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

EXHIBIT B

 

ADMINISTRATIVE SERVICES AND

RATES





 

--------------------------------------------------------------------------------

 

 



Exhibit B

Administrative Services and Rates

 

During the Term, the services at the Building will be addressed by the Lessee
and Lessor as follows:

 

1.            Badges / Entry Cards – Lessee’s administrative staff will continue
to issue employee ID badges, entry cards and visitor badges, including taking
photos of all new employees.

 

2.            Building Operations and Management – Lessee’s administrative staff
will either supervise or provide maintenance services for the Building.  
 Lessor’s administrative personnel will be scheduled by Lessee’s Director of
Administrative Services.  Service will be similar to maintenance service
provided as of the last business day prior to the Effective Date, including, but
not limited to, maintenance to keep the Building functioning on daily basis;
preventive maintenance; office remodeling or rearranging; room set up for
meetings.  Lessor’s approval will be required for any maintenance items in
excess of $100,000 for costs not related to the administrative staff (supplies,
contractors, etc.).

 

Building Operations is also responsible for maintaining the Building’s computer
rooms (providing service, maintaining backup power systems, etc.).  In the event
either Lessor or Lessee desires to make modifications of any nature to the
computer room, a request shall be made to Lessee’s Director of Administrative
Services, who will review the request with the designated IT employees for both
entities to determine the appropriate resolution of the request.  In the event
these individuals cannot determine a unanimous resolution of the request, it
will be escalated to Lessor’s and Lessee’s General Counsel.

 

3.            Office Services – Lessee’s administrative services will provide
office services, including mailroom services, printshop services, and
purchasing/stocking supplies, of a similar level provided as of the last
business day prior to the Effective Date.

 

4.            Kitchen Services and Coffee Carts – Lessee’s administrative staff
will continue to provide coffee carts for meetings as well as daily service on
each floor, and also assistance with caterers and meeting set-up and support, as
requested.

 

5.            Pool Cars – Except as set forth in this section, Lessor’s
employees will not be allowed to drive Lessee vehicles.  Lessee will chauffeur
Lessor’s guests, as requested, in Lessee’s pool cars.  Administrative Services
staff from either Lessor or Lessee will have access to either entity’s service
vehicles for business related purposes.

 





 

--------------------------------------------------------------------------------

 

 

6.            Shared Space / Conference Rooms –  Conference rooms on each floor,
including the 1st floor dining room, will be available for use by both Lessor
and Lessee and will be coordinated by the assigned administrative personnel for
that area.  Use of each party’s executive conference rooms and board rooms must
be approved and coordinated by the respective general counsel.

 

7.            Receptionist and Switchboard –  Lessee will provide a receptionist
at the 1st floor of the Building to greet guests and answer calls for both
Lessor and Lessee.  Lessor and Lessee will each maintain their own phone
network.  The Lessee’s switchboard will be established in the Building, and the
Lessor’s switchboard will be established at the Washington Avenue
building.  There will be a Lessor network phone at the Peach Street front desk
to allow Lessee receptionist to contact Lessor employees regarding guests,
deliveries, etc.  There will be a Lessor receptionist positioned at the
Washington Avenue building to answer the Lessor switchboard.

 

8.            Chauffer Duties / Errands –  Administrative employees will
continue to provide services to both Lessor and Lessee.

 

Expenses will be paid for, and reimbursed, by the parties as follows:

 

·

Pro-rata based on footage means the identified costs will be attributed to the
Lessor and Lessee with the Lessee’s portion being based on the square footage of
the Premises, with only half the Common Area, divided by the total square
footage of the Building.  The Lessor’s portion will be the balance of the
identified costs.

·

Pro-rata based on employees means the identified costs will be attributed to the
Lessor and Lessee based on the number of their employees officed at the Building
compared to the total number of such employees for the time period in question. 

·

Administrative Services employees will be employed by Lessee and their
compensation will be reimbursed by Lessor based on a mutually agreed upon
percentage of their time.

·

Building Maintenance

i.  Special items that need repair or maintenance, including preventative
maintenance, will be paid by Lessor and, if related to the entire Building, will
be reimbursed by Lessee pro-rata based on footage.

ii.  Special items that need repair or maintenance, including preventative
maintenance, will be paid by the party benefitting from the work and reviewed
for reimbursement, if any, from the other party on a case by case basis.

·

Building Operations and Utilities





 

--------------------------------------------------------------------------------

 

 

i.  Utilities, as described in paragraph 12 of the Lease, will be paid by Lessor
and reimbursed by Lessee pro-rata based on footage.

ii. The compensation for each party’s Building Services employees will be
reimbursed by the other party pro-rata based on footage.

·

Office Supplies, Kitchen Supplies, Chauffer Duties / Errands, and Office
Services

i.  Supplies available to and used by both parties will be paid for by Lessee
and reimbursed by Lessor pro-rata based on employees.

ii. The compensation for each party’s Office Services employees will be
reimbursed by the other party pro-rata based on employees.

·

Postage from Building postage machines will be administered by the Lessee.
Lessor will reimburse Lessee for Lessor’s postage logged from these machines.

·

Regular Print Services Using Stock Supplies will use supplies paid for by Lessee
and Lessor will reimburse Lessee for Lessor’s usage of these supplies as logged
from the printshop.

·

Copier Paper will be purchased by Lessee and Lessor will reimburse Lessee for
paper delivered to Lessor’s machines.

·

Specialty items including overnight courier services, and specialty supplies for
print jobs, ordered for specific party will be billed and paid accordingly.

 





 

--------------------------------------------------------------------------------

 

 



 

 

 

 

 

EXHIBIT C

 

LESSEE OWNED FIXTURES, FURNITURE

AND EQUIPMENT

 





 

--------------------------------------------------------------------------------

 

 



EXHIBIT C

LESSEE OWNED FIXTURES,

FURNITURE AND EQUIPMENT

 

1.             All gallery fixtures on the 1st floor.

2.             Rugs with the Rowel logo on the 1st floor.

3.             Map on 1st floor wall.

4.             Cabinet and monitor next to map on 1st floor wall.

5.             Annual report display.

6.             Corporate award display on 1st floor.

7.             Display outside executive suite on 4th floor with monitor for
executive book.

8.             Ship model display outside executive suite on 4th floor.

9.             Graphic panels on walls throughout the building including murals
on 1st floor.

10.            All printer, computer, fax and phone equipment used by Lessee as
of the Effective Date as well as through the expiration or termination of the
Term.

11.            All servers, server racks and networking gear, in the Lessee’s
computer room as of the Effective Date as well as through the expiration or
termination of the Term.

12.            The IT safe located in the room outside Lessee’s computer room.

13.            IT closet switches located on the 1st and 4th floors.

14.            Alignment tools used by the Lessee’s administrative services
group.

15.            All ECCR supplies and equipment including cameras and TVs.

16.            TV and stand in the office service area.

17.            Contents of library that is located in the administration area.

18.            Computer, printer, camera and supplies used to produce employee
badges.

19.            Vinyl Printer and supplies.

20.            4 stainless trash cans with Lessee’s logo.

21.            All pool cars.





 

--------------------------------------------------------------------------------

 

 

22.            All printers, sealers, safe and other equipment located in
Lessee’s Treasury equipment room.

23.            All furniture, displays, audio and visual equipment including
wall map located in the executive suite on the 4th floor.

24.            4 round benches with Rowel logo located on the 3rd and 4th floor.

 

The items listed above include such items that exist as of the Effective Date or
as may be acquired by Lessee in addition, modification or replacement of such
items and exist as of the termination of the Term.

 

 



 

--------------------------------------------------------------------------------